Dear Senator Barham:
We are in receipt of your opinion request of recent date, raising the following issue for our resolution:
      Under Louisiana's Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61, et seq., is it permissible for the Assistant Warden of Wade Prison in Claiborne Parish to concurrently hold the position of member of the Louisiana Executive Board on Aging?
Note first that for purposes of our Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61, et seq., the position of board member referenced above constitutes state appointive office, created under the auspices of LSA-R.S. 46:933. The board is required by law to meet "at least once per quarter of the fiscal year, and as often thereafter as deemed necessary by the chairman." See LSA-R.S. 46:935 (F). The board member's responsibilities are therefore fulfilled on a part-time basis for purposes of LSA-R.S. 42:62 (5), designating part-time as less than "seven hours per day of work and at least thirty-five hours per week of work". See LSA-R.S. 42:62 (4).
We have spoken with the General Counsel of the Department of Public Safety and Corrections and have been advised that Wade Correctional Center (referred to as Wade Prison in your request) is an institution falling under the authority of that department. See LSA-R.S. 36:408 (G). We are further advised by the General Counsel that the Assistant Warden of Wade Correctional Center is a classified civil service state employee. Our analysis, if limited to the Dual Officeholding Law cited, would permit this arrangement, as the law allows an individual to hold part-time appointive office and full-time state employment. In contrast, see LSA-R.S. 42:63 (E), prohibiting the holding of full-time appointive office and full-time state employment.
However, there is a specific provision under LSA-R.S. 46:933 (C) concerning membership of the Louisiana Executive Board on Aging which prohibits this arrangement, as the relevant portion provides:
      Louisiana Chapter, the National Association of Black Social Workers — Louisiana Chapter, the American Association of Retired Persons, the Louisiana Association of Business and Industry, the AFL-CIO, the Louisiana Geriatric Education Center, the Louisiana Interchurch Conference, and other entities as appropriate. Appointments shall be made from the lists of names submitted. The persons appointed shall have a recognized interest in and knowledge of the problems of aging and none of the members of the board shall be elected officials or paid employees of the state of Louisiana. Preference shall be given to person sixty years of age and older. (Emphasis added).
The Assistant Warden of Wade Correctional Center, as noted, is considered a state employee, and under LSA-R.S. 46:933 (C) may not serve as a board member.
Should you have further questions, please contact this office.
Very truly yours,
                       RICHARD P. IEYOUB ATTORNEY GENERAL
                       BY: _________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
cc: Cheney Joseph, General Counsel Governor's Office Annette Viator, General Counsel Department of Public Safety  Corrections